 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    KENNETH WAYNE MILLS,                             No. 2:18-cv-2046-EFB P
11                        Petitioner,
12            v.                                       ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
13    U.S. DISTRICT COURT, EASTERN
      DISTRICT OF CALIFORNIA,
14
                          Respondent.
15

16

17          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. On October 18, 2018, the court summarily dismissed petitioner’s application

19   for a writ of habeas corpus pursuant to Rule 4 of the Rules Governing Section 2254 Cases. ECF

20   No. 6. The order granted petitioner leave to amend within thirty days and warned petitioner that

21   failure to comply would result in a recommendation that this action be dismissed. Id. The time

22   for acting has passed and petitioner has not filed an amended petition or otherwise responded to

23   the court’s order.

24          A party’s failure to comply with any order or with the Local Rules “may be grounds for

25   imposition by the Court of any and all sanctions authorized by statute or Rule or within the

26   inherent power of the Court.” E.D. Cal. Local Rule 110. The court may dismiss an action with or

27   without prejudice, as appropriate, if a party disobeys an order or the Local Rules. See Ferdik v.

28   Bonzelet, 963 F.2d 1258, 1263 (9th Cir. 1992) (district court did not abuse discretion in
                                                       1
 1   dismissing pro se plaintiff’s complaint for failing to obey an order to re-file an amended
 2   complaint to comply with Federal Rules of Civil Procedure); Carey v. King, 856 F.2d 1439,
 3   1440-41 (9th Cir. 1988) (dismissal for pro se plaintiff’s failure to comply with local rule
 4   regarding notice of change of address affirmed).
 5          Accordingly, it is hereby ORDERED that the Clerk is directed to randomly assign a
 6   United States District Judge to this case.
 7          Further, it is hereby RECOMMENDED that this action be DISMISSED.
 8          These findings and recommendations are submitted to the United States District Judge
 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
10   after being served with these findings and recommendations, any party may file written
11   objections with the court and serve a copy on all parties. Such a document should be captioned
12   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
13   shall be served and filed within fourteen days after service of the objections. Failure to file
14   objections within the specified time may waive the right to appeal the District Court’s order.
15   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
16   1991). In his objections petitioner may address whether a certificate of appealability should issue
17   in the event he files an appeal of the judgment in this case. See Rule 11, Rules Governing Section
18   2254 Cases in the United States District Courts (the district court must issue or deny a certificate
19   of appealability when it enters a final order adverse to the applicant).
20   DATED: December 6, 2018.
21

22

23

24

25

26

27

28
                                                        2
